Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 14: The system of claim 11

Authorization for this examiner’s amendment was given in a telephone interview with Ying Li (Attorney Number 65,924) on March 9, 2022.
INFORMATION CONCERNING RESPONSES
Allowable Subject Matter

Claims 1-11, 13-15, 18, and 20-24 are allowed:
The following is an examiner’s statement of reason for allowance: Applicant's arguments filed on December 16, 2021, in response to the office action mailed on September 17, 2021, have been fully considered and are persuasive. In particular, none of the prior arts of record discloses, alone or in combination, a first device including a housing arranged to hold a second device; receiving, using an audio sensor located in 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

RELEVENT ART CITED BY THE EXAMINER

The following prior art made of record and relied upon is citied to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
The following references teach device connections and validation/authorization:
U.S. PATENT NUMBERS:
2008/0178282 A1
[FIG. 1]
2012/0254987 A1 – relationship between devices 102 and 103 [FIG. 1]
2015/0135270 A1 – [FIG. 2]
CONCLUDING REMARKS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/HENRY W YU/Examiner, Art Unit 2181                                                                                                                                                                                                        March 8, 2022


/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181